 ACME MARKETS, INC.Acme Markets, Inc. and United Steelworkers ofAmerica, AFL-CIO-CLC, and its Locals 14057,14309 and 13912. Case 5-CA-7735September 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 25, 1977, Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions' andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Acme Markets,Inc., Tazewell, Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Thecomplaint which issued on June 28, 1976, alleges, insubstance, that Acme Markets, Inc. (herein Respondent orEmployer), since on or about November 1, 1975, engagedin a course of conduct designed to undermine the Union'sstatus as collective-bargaining representative of the em-ployees at the Acme Markets stores and facilities, and onabout January 15, 1976, Respondent refused, and con-tinues to refuse, to bargain in good faith with UnitedSteelworkers of America, AFL-CIO-CLC, and its Locals14057, 14309 and 13912 (herein collectively called theUnion), in violation of Section 8(a)(1) and (5) of the Act.Respondent filed an answer to the complaint denying thecommission of any unfair labor practices and requestingthat the complaint be dismissed in its entirety. A hearing inthis matter was held in Princeton, West Virginia, on July22, 23, 28, and 29, 1976. All parties were represented bycounsel at the hearing, and the General Counsel and theRespondent filed posttrial briefs which have been dulyconsidered.Upon the entire record, and my observation of thewitnesses and their demeanor, and the briefs filed herein, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent, a West Virginia corporation, is engagedin the operation of a chain of retail grocery and varietystores in various cities in the States of Virginia and WestVirginia. During the 12 months prior to the issuance of thecomplaint on June 28, 1976, a representative period,Respondent had gross revenues which exceeded $500,000.During the same period, Respondent purchased andreceived, in interstate commerce, products and suppliesvalued in excess of $50,000, from points located outside theState of West Virginia.Upon these admitted facts, I find that the Respondenthas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the United Steel-workers of America, AFL-CIO-CLC, and its Locals14057, 14309 and 13912, are, and have been at all timesmaterial herein, labor organizations within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent is engaged in the operation of a chain ofretail grocery stores known as Acme Markets at locationsin the States of Virginia and West Virginia, with itscorporate headquarters in Tazewell, Virginia. At thepresent time, there are six retail markets, three in Virginiaand three in West Virginia, and a warehouse located inTazewell, Virginia. The stores are named Virginia WestgateAcme, Bluefield, Virginia; Tazewell Acme, Tazewell,Virginia; Richlands Acme, Doran, Virginia; Acme Plaza,Beckley, West Virginia; Princeton Acme, Princeton, WestVirginia; and Blue Prince Acme, Bluefield, West Virginia.An additional Acme market was formerly operated inBeckley, West Virginia, known as the "Valley Drive Store"until it was closed on November 15, 1975. The employees232 NLRB No. 25219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the six retail stores (formerly seven) and the warehousehave been represented by the Union pursuant to alongstanding collective-bargaining relationship of some 20years. The most recent contract covering these employeeswas effective from February 9, 1973, through February 8,1976.Respondent also operates a chain of grocery and varietystores known as "A-Marts" at Beckley and Princeton, WestVirginia, and at Tazewell, Richland, and Bluefield, Virgin-ia. The employees at the Princeton and Beckley "A-Mart"stores were represented by the Union and were covered bya separate collective-bargaining agreement effective fromFebruary 9, 1972, until February 8, 1975. On January 1,1975, Respondent closed the Beckley "A-Mart" store andon February 8, 1975, the contract terminated. Shortlythereafter, the nine employees in the Princeton "A-Mart"wrote Cauthen, the president of "A-Mart," asking to getout of the Union. Cauthen sent this letter to the Union, andthe Union acquiesced and disclaimed interest in thePrinceton store. The Union has made no attempt toorganize the employees at the other "A-Mart" stores and,at the present time, none of the "A-Mart" employees arerepresented by any labor organization. The employees atthe "A-Mart" stores are not involved in this proceeding.During April and May 1975, at the request of the Union,the Respondent and the Union engaged in limitednegotiations concerning a cost-of-living increase to theAcme Markets bargaining unit employees, a management-rights clause, and a no-lockout-no-strike provision. Thesenegotiations proved fruitless and were discontinued.Around July 3, 1975, the employees at the PrincetonAcme store engaged in a work stoppage and beganpicketing at the store. This unauthorized strike arose over agrievance which had been filed on June 10, 1975. Theemployees returned to work about July 10, 1975. Thisgrievance, which precipitated the strike, had not beenresolved as late as January 14, 1976, as reflected in a letterfrom James K. Travis, Respondent's personnel manager, toMr. Boothe, the Union's international representative.Following the strike, Respondent discharged five employ-ees who had served as union officers of the Local Unionrepresenting the employees at the Princeton Acme store.As the result of an arbitrator's award, all of the dischargedemployees were reinstated with backpay by the end ofOctober 1975.The Respondent offered the testimony of several storemanagers and several employees to the effect that theemployees became very dissatisfied with the Unionfollowing the strike at the Princeton store. While a limitednumber of employees testified to this dissatisfaction ofemployees, they did relate that other employees hadexpressed to them their feelings that they would like to getrid of the Union. These sentiments were apparentlyconveyed by these employees to the managers, to which themanagers replied that they could do nothing about thisproblem. The record reflects that there was some dissatis-Initially, the employees were represented by District 50 of the UnitedMine Workers of America. In 1971. District 50 merged with the UnitedSteelworkers of America and three locals were set up to represent the storesin Virginia and West Virginia. The four facilities in Virginia, including thefaction with the Union among the employees in the severalstores in the States of Virginia and West Virginia.Around September 15, 1975, James K. Travis was hiredby the Respondent as its new personnel manager. Travishad no previous labor relations experience. Travis testifiedthat one of the first problems that he encountered was thepoor communications that existed between the severalstores. This was apparently because of their geographicalseperation. Another problem which was brought immedi-ately to his attention by the various store managers was theemployees' concern and unrest in the area of laborrelations. He testified that many of the employees wereasking the store managers questions which had to beanswered sensibly and consistently. Thus, he sought toremedy these problems by implementing a new communi-cation program and by accepting invitations from the storemanagers to attend and speak at their regularly scheduledstore meetings.On October 28, 1975, Mr. Travis attended his firstemployee meeting at Blue Prince Acme store. At thismeeting, Travis explained that he intended to implement anew communication system and described the variousforms to be used in this system. This was to be called"Hotline." The hotline concept involved the installation ofbulletin boards in the various stores and the use of certainstandardized colored forms for communication betweenthe various representatives of management and the em-ployees. This hotline concept also permitted employees topresent questions to management on these bulletin boardsconcerning any problems they might have. Questions couldbe signed by the employee or they could be submittedanonymously. There is no record evidence to establish that,at the time of this October 28 meeting, Respondent wasaware of any employee petitions being circulated in any ofthe stores in either Virginia or West Virginia.Following the inauguration of the hotline, a letter datedOctober 28, 1975, from Respondent's president, Cauthen,addressed to "All A-Mart Employees" appeared at some ofthe Acme Market stores. This letter, which was addressedto the nonbargaining unit employees at the "A-Mart"stores, read as follows:ACME MARKETS, INC.A -MART STORESOctober 28, 1975To: All A-Mart EmployeesFrom: Charles E. Cauthen, PresidentSubject: A-Mart Policies, 1976This is a letter of appreciation to each of you and thepart you played in making your store a success thisyear. We still have most of the Christmas season aheadof us and we know we can count on you as we attemptfor record sales this season.Tazewell warehouse, are represented by Local 13912; the stores at Beckley,West Virginia, are represented by local 14309; and the stores at Princetonand Bluefield, West Virginia, are represented by Local 14057.220 ACME MARKETS, INC.With the unsolicited spontaneous petition by thePrinceton store employees to disassociate themselvesfrom the union last November, we have now hadalmost a year of operation as one family and we hopeyou share our pleasure with this relationship.To show our appreciation, I have attached a copy ofour A-Mart policies for the coming year. Due to yourloyalty and due to the freedom we have by not beingrestricted by an outside organization, we are in aposition to offer you substantial improvements inwages, benefits and opportunities. Let me point outsome of these to you:I. Wage increases averaging over 109% per employee2. Wage increases 3 months sooner than would havebeen possible under a contract3. Improved vacation policy including 3 weeks'vacation after 10 years4. Improved sick leave policy5. Continued improvement in insurance coverage atno additional cost to the employees. The companyis doubling your life insurance coverage begin-ning January, 1976 and is paying the fullpremium increase. (The company previouslyabsorbed a 1.60 premium increase per employeeper month in 1974 and an additional $5.27increase a few months ago.)6. Improved individual recognition, consideration, andpromotional opportunities for the deserving em-ployee as opposed to group treatment imposed bylabor contracts.In addition to these improvements for the coming year,you can expect a special gift of our appreciation inDecember.Last, but far from least, we are currently finalizing anew profit sharing plan for our A-Mart employees thatwould have been extremely difficult to do before in aunion situation. Basically, this plan will allow us to giveyou a supplement to your regular salary in directproportion to the profit in your particular store. It isour intent to have this plan in effect for the first quarterof 1976.Thank you again for your loyalty, and we look forwardto continued growth together.Yours truly,/s/ Charles E. CauthenCharles E. CauthenPresidentEnclosureEmployees Ronald Reeves and Liz Davidson crediblytestified that this October 28 letter (herein called the "A-Mart" letter) was first seen on a table in the employeebreak area at the Blue Prince Acme store and laterappeared on the bulletin board at their store around thefirst of November. Davidson brought this letter to theattention of Charles Hampton, manager of the Blue Princestore, who told her that he had been told to post the letter.While Hampton admits that he told Davidson that he hadbeen instructed to post the letter, he attempted to make itappear as if he posted it by mistake. He stated that hereceived this letter with several other pieces of mail fromthe Respondent's main office, with a notation to post themon the bulletin board, and, in compliance, he posted the"A-Mart" letter on the board. He later learned from Travisthat that "A-Mart" letter was not to be posted.Margaret Rutherford, Irene McNeal, David Fuller, andKaren Allen, all employees of the Beckley, West Virginia,Acme store which remained in operation, identified the"A-Mart" letter as having been posted at their store inearly November. Employees Russell Meadows and Drea-ma Wright testified that this letter was also posted at theirstore in Princeton, West Virginia. Union RepresentativeBoothe removed the letter from the bulletin board at thePrinceton store on November 6, 1975, having learned of itsposting several days before. Mr. Travis testified that onNovember 11, he posted this "A-Mart" letter at thePrinceton store, along with a hotline bulletin, in answer toan employee question about the Christmas bonus. Heexplained that he put the "A-Mart" letter on the bulletinboard to explain the Christmas bonus "which we under-lined in red on the notice and then have the other partexposed if they wanted more clarification of what wasgoing on at A-Mart."Employees Marjorie Simpson and Helen Reynolds eachtestified that the "A-Mart" letter was left on the table in thebreak area of the Richland, Virginia, store. A formeremployee, Lillian Atkins, of the Beckley store on ValleyDrive (which was closed on November 15, 1975), testifiedthat prior to the closing she was shown the "A-Mart" letterby Store Manager Kenneth Smith who stated, "Soundspretty good, doesn't it?"The Company offered testimony through its storemanagers and several employees to the effect that the "A-Mart" letter was not posted at the Beckley Acme store.Specifically, Store Manager Blakenship testified that the"A-Mart" letter was not posted on the bulletin board inthis store, and Assistant Manager Woods and several otherstore employees testified that the "A-Mart" letter was notposted on the bulletin board in the Beckley store.Notwithstanding these denials by the company officialsand the employees, it is my conclusion that the "A-Mart"letter was posted, or in some manner exhibited at theBeckley Acme store. I make this finding because at leastfour employees testified that this "A-Mart" letter wasposted in the Beckley Acme store and because one of theemployee questions in the Beckley Acme hotline (J. Exh. 7,p. 2), among other things, refers to the new profit-sharingplan at "A-Mart." The question posed was, "In regard tothe newly instructed program of profit sharing with A-Martemployees, would a similar program be initiated withAcme Markets employees? If so, would it be possible tooutline such a program?" As there is no "A-Mart" store inBeckley, the fact that this employee knew of the profit-sharing plan at "A-Mart," as set forth in the "A-Mart"letter, indicates to me that this letter must have been221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexhibited to the employees at the Beckley store. It is furthermy conclusion that the letter must have been circulated orexhibited at the other stores as testified to by the witnessesof the General Counsel.It was shortly after posting of the "A-Mart" letter thatthe Employer learned that certain employee petitions to getrid of the Union were being circulated. The actual dates onwhich these petitions were initiated is not clear from therecord but the record does reflect that at least one petitionwas circulated as early as October 1, 1975. This petitionwas started by an employee named Bob McCrea who leftthe employ of Acme Markets and his petition was neverpresented to management. Wanda Hager, who works at theBlue Prince Acme store, started another petition after shelearned that McCrea would not present his petition tomanagement. On November 12, 1975, Union Representa-tive Boothe learned of this petition being circulated at theBlue Prince store, and he contacted Travis to discuss thisproblem. On November 13, 1975, Travis met with Hagerand asked her if she had the petition. She gave him the firstpage of the petition as it was filed and kept the secondpage. Thereafter, she gave the second page of this petitionto Steve Vance, the produce manager, not a member of thebargaining unit, to get a signature from an employee.Vance gave this second page of the petition to StoreManager Hampton, who subsequently gave it back toHager, commenting that they could not get involved.Charles Snodgrass, an employee at the Beckley Acme store,testified that he circulated a petition in that store. Hetestified that management had no knowledge of his petitionuntil he submitted it to them in mid-November 1975. OnNovember 8, 1975, a petition consisting of several paperbags bearing signatures was given to Jennings Lockhart,the manager at the Tazewell Acme Market store. This so-called petition which was circulated by Norfolk Thompson,president of the Local Union, sought to dissolve the LocalUnion. On December 8, 1975, a petition was also presentedto the store manager of the Richland store.After learning of the employee petitions to oust theUnion, and following the posting or the exhibiting of the"A-Mart" letter, the Employer followed that posting withnumerous hotline news bulletins. Thus, on November 21,1975, at the Westgate Acme store, it posted the Westgatehotline statement, November 19, 1975, which read asfollows:WESTGATE "HOTLINE" STATEMENT 11-19-75:"At the next negotiation for wage determination, allemployees should participate without fear. A fair wageshould be decided with no penny pinching tactics byupper echelon."Company Response:First of all, employees should never work in anenvironment of "fear" -fear of management, fear ofunion pressure, fear of coworkers, etc. You have theright to express you opinions without reprisal. If anyemployee is presently afraid for their job securitysimply because of a stand they may have taken on anissue, I would very much like to alleviate those fears.Job performance and failure to do so is certainly causefor our superior to take corrective measures.Employee wages are always of primary concern toboth management and employees. Determination ofthese wages is an entirely different process dependingon whether or not a union represents the employees. InUnion labor negotiations, the wage scale is just oneissue of a complex package of issues -seniority,vacations, holidays, grievance procedure, etc. Bothparties will give in one area to gain in another area.This may mean high wages at the expense of giving upretirement benefits, holidays, time off policy, etc., or itmay mean low wages to gain strong grievance rights,Company wide seniority, etc. In a non-union relation-ship such as the Company has with A-Mart, wages aredetermined as part of an overall compensation packageto fit the individual employee's responsibility andperformance. Wages at A-Mart (non-union) are review-ed continually by management and increases maderegularly to reflect competition wages, cost of livingincreases, store performance, etc. Regarding "pennypinching tactics by upper echelon", you should bemade aware of the extremely rewarding profit sharingplan just introduced in A-Marts in addition to thesizeable increase in basic wages. Also, it should benoted these wage increases were implemented only tenmonths after a previous increase and the Company wasnot limited to the normal yearly increase timetable inmost union contracts.It should also be noted that the Company did offeran unscheduled .10 cents per hour increase to Acmeemployees this past spring. The offer was not acceptedby the international union representative because hestated he did not want to give up his right to strike theCompany. It has come to our attention that very few ofthe rank and file employees were informed of thisproposal by the Company and that the Union leader-ship made the decision to reject the offer on their own.One other point you should remember -a "fair"wage may mean one thing to one employee andsomething entirely different to another. In laborcontracts, not only are minimum wages established, butso are maximum wages. Everyone in the same classifica-tion is paid the same. The particular employee whowants to get ahead and displays initiative, works hard,and applies himself is limited to the same earnings asthe poorer performer in the same classification. To thehard worker, this is not a "fair" wage.The Company recognizes the need to pay respectablewages with or without collective bargaining pressure.Let me urge you to talk with your A-Mart employeeneighbors as to how they feel about their compensationpackage, realizing their wages, etc. were determinedstrickly [sic] by management in analysis of employeecontributions and without third party intervention.222 ACME MARKETS, INC./s/ Jim 11/21/75James K. TravisDirector of PersonnelIn the Westgate Hotline Questions (I 1-25-75), the Compa-ny responds to the question, "If the NLRB accepts theCompany's application to not recognize the Union, willthere be in fact no contract to be negotiated Feb.?" TheCompany's response was, "Assuming an election is heldand the majority vote out the union, That is correct. Thecompany would not negotiate a 'contract,' but wouldinstead establish new wages, benefits, etc., on its own aswas the case with the A-Marts recently." Similarly onDecember 1, 1975, in a document entitled "Beckley PlazaHotline Questions," the Employer continued its antiunioncampaign. This document read as follows:BECKLEY PLAZA "HOTLINE" QUESTIONSQuestion I: "When our contract is up and AcmePlaza employees should vote to strike, if an employeecrossed the picket line to work, could he be dismissedfrom the Union? How would this effect his job."Response: Employees cannot be refused this right toearn a living. The Company cannot interfere with theinternal affairs of a Union. The law, however, doesprotect an employee's right of employment and theUnion cannot refuse this right.Question 2: "If the employees withdraw from theUnited Steel Workers, what might be the long-rangeeffects in terms of wages?"Response: Under Federal labor relations regula-tions, the Company cannot "promise" wages, benefits,etc. that might influence an employee's decisionregarding Union representation. Historically, the Com-pany has not been in a position to set wages withoutthird party intervention and consequently, there is noevidence to say the Company would be any lessgenerous than with a Union.Question 3: "Would withdrawal from the Unioneffect job security?"Response: None whatsoever as far as the Companyis concerned. Job security is based on performance -Union or no Union.Question 4: "Would paid vacation, sick pay, andpaid holidays be continued or would they cease ifemployees withdraw from the Union?"Response: It is upsetting to me that some employeesfeel the Company might withdraw some of the benefitsthe employees now enjoy. These are benefits theCompany feels the employees deserve or the manage-ment would never have written them in the contract inthe first place. Certainly these benefits will be retainedand continually reviewed for improvement as has beenthe case in the past.Question 5: "Would part-time employees continue tobe thrown the "lefl-overs" as has been done in the pastunder Union leadership?"Response: Wages, fringe benefits, job assignments,etc. for part-time employees would be evaluated on anindividual basis considering experience, education,seniority, performance, hours available to work, etc.We want you to know that we highly value our part-time people, and they are an essential part of ourbusiness.Question 6: "How often might an employee's wagesbe reviewed in terms of performance?"Response: Historically in non-union relationshipsand in many comparative companies, reviews areconducted between one and two times per year.Question 7: "In regard to the newly instructedprogram of profit sharing with A-Mart employees,would a similar program be initiated with AcmeMarkets employees? If so, would it be possible tooutline such a program?"Response: I cannot "lead" employees by saying theCompany will implement profit sharing in Acme if theemployees vote out the Union.I can explain the policy that has been implementedat A-Mart. Individual store profits are calculated on aquarterly basis and a percentage of these profits aredistributed back to the employees. Each employeereceives a share in proportion to their regular earningsfor the quarter (the higher paid employees consequentlyreceiving higher "profit" checks than the lower paidemployees). Last year an average full time employee ina typical A-Mart store would have received a supple-mental profit sharing check of over $125.00 everyquarter. (This is equivalent to almost .25¢ per hour.)James K. TravisDirector of PersonnelDec 1, 1975In a bulletin entitled "Richland Hotline," 12-2-75,Travis refers to the "current contract" which dictates "whois paid what." He continues by telling the employees howthey may get out of the Union if they so desire. He advisedthat an "employee should notify the Company in writing oftheir desire to withdraw and the Company will check theemployee's membership records and notify the employeeand the Union the earliest date the withdrawal will bepermitted." In a news bulletin entitled "Blue PrinceHotline," 12-2-75, and dated December 4, 1975, Travisstates: "Please remember your present wages are fixed bythe union contract as agreed upon by employees. TheCompany is well aware of the sharp cost-of-living increasesand has increased A-Mart salaries and is presentlyinstituting new management salaries which are not deter-mined by contract requirements."On November 19, 1975, five RM petitions were filed bythe Respondent with Region 5, covering the four Virginialocations and the Blue Prince store in Princeton, WestVirginia. On December 4, 1975, the Regional Director ofRegion 5 issued a notice of representation hearing in theoriginal five RM petitions filed by the Respondent inwhich he concluded that a question concerning representa-tion existed. On December 9, 1975, Respondent filed anadditional RM petition covering the Acme Plaza store inBeckley, West Virginia. Additionally, on December 9, theRespondent filed three more RM petitions, one coveringall the Virginia locations, one covering all the West223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia locations, and one covering all locations inVirginia and West Virginia. About the same time, threeemployees filed decertification petitions with Region 5.On December 10, 1975, the Union filed two separateunfair labor practice charges which alleged 8(a)(1) and (5)violations against the Respondent at the Beckley and BluePrince stores.On December 1, 1975, the Union notified the Respon-dent that the contract was to expire on February 8, 1976,and that it wished to open negotiations for a new contract.It does not appear from this record that the Respondentresponded to this request. On December 30, 1975, Boothewrote to Travis advising him that the members of LocalUnion 14309 were requesting him to attend a unionmeeting and explain to the members why Acme Markets,Inc., was taking a position against the Union as it had intheir most recent attacks on the hotline bulletin board. Mr.Boothe gave several dates that would be acceptable. OnJanuary 9, 1976, Travis responded indicating that he wouldnot attend a union meeting, but he would be glad to have astore meeting with the employees. On January 12, 1976,Boothe again wrote the Company requesting them to meetand negotiate a new agreement. On January 15, 1976,Cauthen, on behalf of the Respondent, informed the Unionthat the Company had a good-faith doubt that the Unionrepresented a majority of the Acme employees anddeclined to meet with the Union. On January 26, 1976, theUnion filed the instant charge. The earlier charges werewithdrawn.2The current contract expired on February 8,1976, and on February 9, 1976, following a strike votetaken among the union members of the three locals, astrike ensued.The record reflects that 141 union members voted tostrike and 49 members voted not to strike. There is muchtestimony in the record concerning the Union's majoritystatus during the crucial period between October 1975 andFebruary 9, 1976. The checkoff records for January 1976,covering all locations, indicate that 191 employees werepaying union dues. Also, the strike vote shows that therewere 190 members who participated in the strike vote. TheRM petition filed by the Company on December 9, 1975,covering all locations in both Virginia and West Virginia,lists the number of employees in the unit as 310. Therefore,if 190 union members voted in the strike vote, and 191 wereon checkoff, it would appear that the Union had asubstantial majority in January 1976.IV. DISCUSSION AND CONCLUSIONSA. The Appropriate UnitThe complaint, as amended at the hearing, alleges that atall times material herein, Respondent has recognized andexecuted a series of collective-bargaining agreements withthe Union as exclusive bargaining representative of a unitconsisting of all general store labor, inexperienced helpers,stock clerks, floor salesmen or saleswomen, apprenticesalesperson, second butcher, apprentice butcher, deliverypersons, shipping clerk, warehousemen, checkers, truck-drivers, tractor-trailer drivers, bag and carryout persons,2 All of the representation petitions were either withdrawn or dismissedupon the issuance of the instant complaint.and any workers or combination workers employed full orpart-time; except supervisors, buyers, office clerical, andstore manager, assistant managers, produce manager, meatmanager (head butcher), deli-bake shop manager andoffice manager. The most recent collective-bargainingagreement between Respondent and the Union waseffective from February 9, 1973, through February 8, 1976.This most recent agreement covered all eight locations inboth Virginia and West Virginia. In November 1975, oneof the stores was closed in Beckley, leaving three stores inWest Virginia and three stores in Virginia, and thewarehouse in Tazewell, Virginia. The Respondent admittedthe allegations of the complaint, as amended. Because ofthe 20-year bargaining history between the Union, itspredecessor, and Acme Markets, I find that this bargainingunit is certainly an appropriate unit.B. The Alleged Refusal To BargainOn January 12, 1976, the Union submitted its last requestto the Company for negotiations and bargaining. OnJanuary 15, 1976, by telegram, the Company responded tothe Union's bargaining request stating that at the time theycould not bargain with the Union because they had a good-faith doubt as to the Union's majority status within thebargaining unit. There has been no bargaining. OnFebruary 8, 1976, a strike vote was taken and on February9, 1976, a strike began against the Acme Markets.In response to the General Counsel's charge of a refusalto bargain on and after January 15, 1976, the Respondentcontends that its refusal to bargain was based on a good-faith doubt of the Union's majority status which was basedon objective considerations. The General Counsel does notconcede the loss of majority by the Union, or the fact thatRespondent had any good-faith doubt as to the Union'smajority status, but on the other hand contends that if suchfactors existed, they were tainted by the Employer'sindependent unfair labor practices which were designed toundermine the Union's majority status.The law seems to be settled that to justify the withdrawalof recognition from, or the refusal to bargain with, anincumbent union, the employer must have a good-faithdoubt of the union's majority status at the time of thewithdrawal of recognition or refusal to bargain, based onobjective grounds affording a rational basis for doubtingthe union's majority status. See Terrell Machine Company v.N.L.R.B., 427 F.2d 1088 (C.A. 4, 1970), and Taft Broadcast-ing, WDAF-TV, AM-FM, 201 NLRB 801 (1973). It is alsowell settled that if the employer engages in independentunfair labor practices in the context of the objectiveconsiderations, this taints the objective considerations andremoves any good-faith doubt which the employer mightotherwise have had. Idaho Fresh Pak-lnc., 215 NLRB 676(1974).It is my conclusion that the Employer engaged inindependent unfair labor practices beginning in earlyNovember 1975, prior to its learning of any employeepetitions, and its reliance on any alleged objective consid-224 ACME MARKETS, INC.erations is misplaced. Therefore, it is my conclusion thatthe Respondent has violated Section 8(a)(5) of the Act.In this connection, it is noted that in mid-September1975, the Respondent obtained the services of a newpersonnel director. Travis was new to labor relations, andalthough not employed by Acme Markets at the time hedid sit through the arbitration proceedings involving theemployees at the store where the strike occurred in July1975. Almost immediately upon taking over as personnelmanager, Travis instituted the so-called hotline. This wasaccomplished by November 4, 1975. One of the first itemsthat appeared in the stores after this was the letter to the"A-Mart" employees. This letter was addressed to the "A-Mart" employees and dealt with their "unsolicited sponta-neous" petition to disaffiliate with the Union, and theresults therefrom, which the Employer stated was due tofreedom it now had by not being restricted by an outsideorganization, and, therefore, "It is in a position to offersubstantial improvement in wages, benefits and opportuni-ties." When the Employer disseminated, posted on thebulletin board, or otherwise circulated or exhibited thisletter to the Acme Market employees, it could foresee thenatural consequences that would flow from the contents ofthis letter. The showing of this "A-Mart" letter to the Acmeemployees clearly was for the purpose of planting in theminds of the Acme employees that they would be better offwithout a union. This was designed to undercut the Unionand to diminish employee support for the Union.As a result of the bargaining negotiations in the spring of1975 when the Union attempted to get a cost-of-livingincrease for the Acme employees, the Employer necessarilywas acutely aware of the fact that the employees werevitally interested in increased wages. Additionally, theEmployer was aware of the wage scales as set forth in thecontract and that these wages were locked in for theduration of the contract. Therefore, when the Employersent out its letter of appreciation to the "A-Mart"employees, and made sure that this letter was seen by theAcme Market employees, it knew this would have adetrimental effect on their association with the Union. Ihave concluded that this letter was posted or exhibited atseveral of the Acme stores and, in my view, this was not amistake, but a calculated risk on the Employer's part, andwas certainly done in an attempt to interfere with the Acmeemployees' rights guaranteed under Section 7 of the Act,and, therefore, violative of Section 8(a)(1) of the Act.The Respondent did not stop at this point, but continuedto bombard the Acme employees with similar material.Thus, the Westgate hotline statement of November I I,1975, which is alleged in the complaint as also beingviolative of Section 8(a)(1), instills in the minds of theemployees a lack of leadership on the part of their Union,in that it states that the Employer offered a 10-cent wageincrease, but the Union rejected this offer, and inferredthat very few of the rank-and-file employees were everinformed of this proposal by the Company and its rejectionby the Union. This notice was silent on the concessions theRespondent wanted in return for the 10-cent increase. Thisnotice also refers to collective-bargaining agreements assetting wages, and that any employee who wants to getahead cannot, because he is limited to the same earnings asthe poorer performer. This notice ends with urging Acmeemployees to talk to their "A-Mart" neighbors about howthey feel about their compensation packages which "werearrived at without third party intervention." There is noquestion that this message was designed to undermineemployee support for the Union by suggesting that withoutthe intervention of the Union, the employees can do betterwith their Employer; that because of the union contract,their wage levels and other benefits are kept at a minimum.Similarly, the news bulletin, "Blue Prince Hotline," datedDecember 2, 1975, carries a similar statement advising theemployees that their present wages are fixed by unioncontract. Mr. Travis goes on to state in this bulletin that thesalaries for "A-Mart" employees and management salarieshave been increased, while noting that these are notdetermined by contract requirements. In a documententitled "Beckley Plaza Hotline Questions," dated Decem-ber 1, 1975, Mr. Travis again implicitly promised futurebenefits, including wages, and also described how therecently implemented profit-sharing plan at the nonunion"A-Mart" stores has resulted in profit-sharing checks of$125 per quarter. Additionally, in the "Westgate HotlineQuestions," November 25, 1975, dated November 20, 1975,Travis notes that should a majority vote out the Union,Respondent would establish new wages and benefits as wasthe case with "A-Mart" stores. In a notice entitled"Richlands Hotline," December 2, 1975, dated December4, 1975, Mr. Travis again refers to the current contract"which dictates who gets paid what." He goes on to adviseemployees who wish to get out of the Union to notify theCompany in writing of their desires and the Company willcheck the employee's membership record and notify theemployee and the Union the earliest date withdrawal willbe permitted.This bombardment of hotline bulletins, advising theemployees of the various benefits which had been given tothe nonunion "A-Mart" employees, who recently deth-roned the Union, clearly, at least in my view, shows thatthis Employer was engaging in obvious interference withthe Acme employees' rights guaranteed under Section 7. Inmy view, in posting the "A-Mart" letter, and the varioushotline bulletins, which I have made reference to, theCompany has openly and flagrantly interfered with,restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.In view of my findings of independent 8(aX)(1) violations,I deem it unnecessary to evaluate the objective consider-ations as alleged by the Employer, for any loss of majoritywould necessarily be attributable to the Employer's unfairlabor practices. Moreover, it is my conclusion that at notime did the Union have a loss of majority, as the petitionswhich were circulated in the four stores have only 132employees' signatures, and this is less than 50 percent inthe overall unit of 310 people. Additionally, the checkoff inJanuary 1976, which was readily available to the Employer,indicates that 191 unit employees were union members.Also this figure of 191 union members is drastically similarto the number of union members who voted in theFebruary 8, 1976, strike vote.It is also my conclusion that any good-faith doubt of theUnion's majority that the Respondent might have had was225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainted by the 8(a)(1) conduct engaged in between theperiod October 28, 1975, and January 15, 1976, andtherefore, its reliance thereon is misplaced.It is further my conclusion that by its refusal on January15, 1976, to bargain with the Union, the designatedmajority representative of its employees, Respondent hasengaged in conduct violative of Section 8(a)(5) and (1) ofthe Act.V. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and a free flow ofcommerce.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Acme Markets, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. United Steelworkers of America, AFL-CIO-CLC,and its Locals 14057, 14309, and 13912, are labororganizations within the meaning of Section 2(5) of theAct.3. By posting notices which promise benefits to itsemployees should they reject the Union as their collective-bargaining representative; by posting notices which solicitits employees to withdraw their membership from theUnion; and by posting notices which disparaged the Unionby asserting that Respondent could not agree to increasedremuneration for its employees because of the Union'sintervention and the collective-bargaining agreement withthe Union which created fixed or maximum wages abovewhich raises could not be granted, Respondent hasattempted to undermine the Union's majority status andhas interfered with its employees' rights guaranteed underSection 7 of the Act, and has engaged in unfair laborpractices within the meaning of Section 8(aX)(I) of the Act.4. All general store labor, inexperienced helpers, stockclerks, floor salesmen, floor saleswomen, apprentice sales-person, second butcher, apprentice butcher, deliverypersons, shipping clerk, warehousemen, checkers, truck-drivers, tractor-trailer drivers, bag and carryout persons,and any workers or combination workers employed full- orpart-time; except supervisors, buyers, office clerical, andstore manager, assistant managers, produce manager, meatmanager (head butcher), deli-bake shop manager, andoffice manager, employed by Acme Markets, Inc., at its sixretail grocery stores in Virginia and West Virginia and itswarehouse in Tazewell, Virginia, constitute a unit appropri-ate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.5. At all times material herein, the United Steelworkersof America, AFL-CIO-CLC, has been, and is now, theexclusive representative of all employees in the aforesaidbargaining unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.6. Since January 15, 1976, by refusing to meet with theUnited Steelworkers of America, AFL-CIO-CLC, for thepurpose of negotiating a collective-bargaining agreementcovering the bargaining unit employees, Respondent hasviolated Section 8(aX5) and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to orderRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent has refused to meet andbargain with the Union in violation of Section 8(a)(5) and(I) of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and, upon request, bargain collective-ly in good gaith with the Union as the exclusive representa-tive of all employees in the appropriate unit and, in theevent that an understanding is reached, embody suchunderstanding in a signed agreement.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, Acme Markets, Inc., Tazewell, Virgin-ia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Posting notices which promise benefits to its employ-ees should they reject the United Steelworkers of America,AFL-CIO-CLC, or any other labor organization as theircollective-bargaining representative.(b) Posting notices which solicit its employees towithdraw their membership from the United Steelworkersof America, AFL-CIO-CLC, or any other labor organiza-tion.(c) Posting notices which disparage the United Steel-workers of America, AFL-CIO-CLC, by asserting thatAcme Markets could not agree to increased remunerationfor its employees because of the Union's intervention andthe collective-bargaining agreement with the Union whichcreated fixed or maximum wages above which raises couldnot be granted.(d) Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, and other conditions ofemployment with the United Steelworkers of America,AFL-CIO-CLC, as the exclusive bargaining representativeof its employees in the appropriate unit.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.226 ACME MARKETS, INC.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the UnitedSteelworkers of America, AFL-CIO-CLC, as the exclusiverepresentative of all of its employees in the appropriate unitconcerning rates of pays, wages, hours of employment, andother conditions of employment and embody any agree-ment reached in a signed contract.(b) Post at its seven Acme Markets locations in Virginiaand West Virginia, including the Tazewell warehouse,copies of the attached notice marked "Appendix."4Copiesof said notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply therewith.4 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAs a result of a hearing before an Administrative LawJudge of the National Labor Relations Board, it was foundthat we violated the act in the respects set forth in itsDecision, and to remedy this unfair labor practice, we willabide by the following:WE WILL NOT post notices which promise benefits toour employees should they reject the United Steelwork-ers of America, AFL-CIO-CLC, or any other labororganization, as their collective-bargaining representa-tive.WE WILL NOT post notices which solicit our employ-ees to withdraw their membership from the UnitedSteelworkers of America, AFL-CIO-CLC, or any otherlabor organization.WE WILL NOT post notices which disparage theUnited Steelworkers of America, AFL-CIO-CLC, byasserting that Acme Markets, Inc., could not agree toincreased remuneration for its employees because ofthe Union's intervention and the collective-bargainingagreement with the Union which created fixed ormaximum wages above which raises could not begranted.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed them under Section 7 of the Act.WE WILL, upon request, bargain collectively with theUnited Steelworkers of America, AFL-CIO-CLC, asthe exclusive representative of all our employees in theappropriate unit concerning rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, and WILL embody any agreement reachedin a signed contract.ACME MARKETS, INC.227